SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office of the
Clerk for the convenience of the reader. It has been neither reviewed nor approved by the
Court. In the interest of brevity, portions of an opinion may not have been summarized.

       In re Application for Permit to Carry a Handgun of Calvin Carlstrom
                                (A-63-18) (081981)

Argued October 24, 2019 -- Decided January 28, 2020

FERNANDEZ-VINA, J., writing for the Court.

       The Court considers whether an applicant for a handgun carry-permit is entitled to
a hearing if the Law Division denies an application that was approved by the police chief
or superintendent.

        In June 2016, petitioner Calvin Carlstrom applied for a permit to carry a handgun,
in his capacity as a security guard for AMC Movie Theaters, to the Roselle Park Police
Department. His application included three endorsements to his good character and
behavior, certificates indicating the completion of several firearms training and safety
courses, the employment application for his security guard position, and a certified letter
of need from the director of operations at Global Security Services.

       In October 2016, the Roselle Park Police Chief approved Carlstrom’s application.
Carlstrom then presented his application to the Law Division. On February 2, 2017, the
judge issued an order denying his application without a hearing. The judge determined
that Carlstrom failed to demonstrate that he has “a justifiable need to carry a handgun.”
Carlstrom appealed, and the Appellate Division affirmed, finding no support in the
relevant statutes for Carlstrom’s argument that he was entitled to a hearing.

       Carlstrom petitioned this Court for certification, which was granted on March 21,
2019. 237 N.J. 186 (2019). On May 6, 2019, the Court issued a corrected order, which
provided “that the petition for certification is granted, limited to the issue of whether
applicant was entitled to a hearing in the Superior Court on his application for a permit to
carry a handgun.” ___ N.J. ___ (2019).

       Two weeks after the corrected order was issued, the Administrative Office of the
Courts (AOC) promulgated Administrative Directive #06-19: Criminal – Procedures for
Processing Gun Permits, which provides in relevant part: “[I]f a court has any questions
regarding the applicant or his or her permit to carry application, it must hold a hearing to
address those questions. The court should not simply deny the application.”



                                             1
HELD: The Directive, issued pursuant to the Court’s administrative rulemaking
authority, requires a hearing and is controlling on this issue. The Court remands this
matter to the Law Division to conduct a hearing on Carlstrom’s application for a carry-
permit and provides guidance as to the scope of that hearing.

1. An applicant can obtain a permit to carry a handgun in New Jersey through the two-
step process provided by N.J.S.A. 2C:58-4. The applicant must first apply “to the chief
police officer of the municipality in which the applicant resides, or to the
superintendent,” N.J.S.A. 2C:58-4(c), and then, if approved, “the applicant shall
forthwith present it to the Superior Court,” N.J.S.A. 2C:58-4(d). The application itself is
subject to many requirements, which the Court reviews. If the application is approved by
the police chief or superintendent, the applicant then presents the application “to the
Superior Court of the county in which the applicant resides,” N.J.S.A. 2C:58-4(d). If,
however, the police chief or superintendent denies the application, the applicant “may
request a hearing in the Superior Court.” N.J.S.A. 2C:58-4(e). Despite its overarching
specificity, the statute is silent as to whether the applicant is entitled to a hearing when
the Law Division denies an application that was previously granted by the police chief or
superintendent. (pp. 9-12)

2. The Directive acknowledged that statutory silence but recognized that courts in “a
majority of counties” chose to hold “a hearing if [they] had questions or concerns about
the applicant or the application.” The Directive approved that practice and made it a
requirement. The Directive’s mandate, quoted above, means that a hearing must be held
whenever the court contemplates denying a handgun carry-permit that has been approved
by the police chief or superintendent. That mandate is controlling in this case. Because
no such hearing was held here, the Court remands to the Law Division. (pp. 12-13)

3. The Court sets forth notice and timeframe requirements for hearings. At the hearing,
the applicant should be afforded the opportunity to proffer reasons why he satisfies the
standard and respond to any questions from the judge. Amendments to the application as
well as other evidence not included in the application may be admitted at the judge’s
discretion, such as evidence pertinent to credibility or key factual issues. If the applicant
conducted informal discussions regarding his application with the police chief or
superintendent, the content of those discussions may be presented to the judge as may
any written conclusions by the reviewing chief or superintendent. The applicant may
request to call the chief or superintendent, at the judge’s discretion, if the applicant
demonstrates a basis for the testimony. Testimony by individuals such as the applicant
and his or her employer may be taken at the hearing at the judge’s discretion. (pp. 13-14)

       The matter is REMANDED to the Law Division for a hearing.

CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN, PATTERSON,
SOLOMON, and TIMPONE join in JUSTICE FERNANDEZ-VINA’S opinion.


                                             2
                    SUPREME COURT OF NEW JERSEY
                        A-63 September Term 2018
                                 081981


                        In re Application for Permit to
                     Carry a Handgun of Calvin Carlstrom

               On certification to the Superior Court, Appellate
                                    Division.

                   Argued                        Decided
               October 24, 2019              January 28, 2020


            Louis P. Nappen argued the cause for appellant Calvin
            Carlstrom (Evan F. Nappen Attorney at Law, attorneys;
            Louis P. Nappen, on the brief).

            Milton S. Leibowitz, Special Deputy Attorney
            General/Acting Assistant Prosecutor, argued the cause for
            respondent State of New Jersey (Lyndsay V. Ruotolo,
            Acting Union County Prosecutor, attorney; Milton S.
            Leibowitz, of counsel and on the briefs).

            Kayla E. Rowe, Deputy Attorney General, argued the
            cause for amicus curiae Attorney General of New Jersey
            (Gurbir S. Grewal, Attorney General, attorney; Kayla E.
            Rowe, of counsel and on the brief).


      JUSTICE FERNANDEZ-VINA delivered the opinion of the Court.


      Under the statutes that govern the issuance of handgun carry-permits in

New Jersey, an applicant must satisfy a two-step process. First, the applicant

must submit his or her application “to the chief police officer of the


                                        1
municipality in which the applicant resides, or to the superintendent.”

N.J.S.A. 2C:58-4(c). If the police chief or superintendent approves the

application, the applicant must then send his or her application to the Superior

Court, Law Division, and a Law Division judge decides whether to issue the

permit. N.J.S.A. 2C:58-4(d).

      The statute expressly provides that if the police chief or superintendent

denies the application, the applicant may request a hearing in the Law

Division. N.J.S.A. 2C:58-4(e). The statute is silent, however, about whether

the applicant is entitled to a hearing if the Law Division denies an application

that was approved by the police chief or superintendent.

      That was the setting of this case. The Roselle Park Police Department

approved petitioner Calvin Carlstrom’s application to carry a handgun in his

capacity as a security guard for AMC Movie Theaters, but the Superior Court,

Law Division then denied his application without a hearing. The Appellate

Division affirmed the denial, and we granted certification to determine

whether Carlstrom was entitled to a hearing in the Law Division and, if so, the

extent and parameters of the hearing and pre-hearing procedures.

      Shortly after we granted certification in this matter, the Administrative

Office of the Courts (AOC) promulgated Administrative Directive #06-19:

Criminal – Procedures for Processing Gun Permits (May 20, 2019),

                                        2
https://njcourts.gov/notices/2019/n190521f.pdf (the Directive). The Directive

noted the statutory silence concerning whether a hearing should be held when

a court denies a permit that had been approved by law enforcement and

instructed that “if a court has any questions regarding the applicant or his or

her permit to carry application, it must hold a hearing to address those

questions. The court should not simply deny the application.” Id. at 3.

      The Directive was issued pursuant to this Court’s administrative

rulemaking authority, see N.J. Const. art. VI § 2, ¶ 3, and is therefore

controlling on this issue. We remand this matter to the Law Division to

conduct a hearing on Carlstrom’s application for a carry-permit, and we

provide guidance as to the scope of that hearing.

                                        I.

                                        A.

      In June 2016, petitioner Calvin Carlstrom applied for a permit to carry a

handgun to the Roselle Park Police Department, pursuant to N.J.S.A. 2C:58-

4(c). In his application, he listed his occupation as a security guard for Global

Security Services. The application further included three endorsements to his

good character and behavior, certificates indicating the completion of several

firearms training and safety courses, the employment application for his




                                        3
security guard position, and a certified letter of need from the director of

operations at Global Security Services, which stated:

            Mr. Carlstrom was hired by our company as an Armed
            Security Officer and is required by contract to carry a
            firearm in the performance of his duties.

            Mr. Carlstrom will be performing his duties at AMC
            movie theatres in New Jersey. His duties include the
            protection of life, as well as cash transfers in the
            theatres. Large amounts of cash are moved across
            common areas of the theatres requiring an armed escort.
            Additionally, movie theatres have been included in
            Homeland Security documents and press releases as
            “soft targets” for terrorism and have been in the news
            on several occasions recently for episodes of firearms-
            related violence, necessitating an armed presence.

                                        B.

                                        1.

      In October 2016, the Roselle Park Police Chief approved Carlstrom’s

application. See N.J.S.A. 2C:58-4(c) to (d). Carlstrom then presented his

application to the Law Division. N.J.S.A. 2C:58-4(d). On February 2, 2017,

the judge issued an order denying his application without a hearing.

      In his accompanying statement of reasons, the judge noted that N.J.S.A.

2C:58-4(d) requires a carry-permit applicant to demonstrate that he has “a

justifiable need to carry a handgun.” The judge stated that in In re Preis, 118
N.J. 564 (1990), this Court “rejected the notion that employees of private

security firms have a ‘preferred right’ to a permit to carry because of their
                                        4
work-related status.” The judge added that “the statutory standard calls for a

permit to be issued only to those who can establish an urgent necessity for

protection of self or others.” (quoting In re Preis, 118 N.J. at 566). Applying

that standard to this case, the judge determined that

               no specific serious threats or previous attacks were
               cited to by the applicant in his letter of need . . . .
               Applicant failed to establish that he, in the course of his
               described employment, will be subjected to a
               substantial threat of serious bodily harm and that
               carrying a handgun is necessary to reduce the threat of
               unjustifiable serious bodily harm to any person.

               In short, the applicant has failed to meet the rather
               stringent requirements under our case law . . . .

                                           2.

      Carlstrom appealed. In an unpublished decision, the Appellate Division

affirmed “based on the sound reasons set forth in the [trial judge’s] statement

of reasons.”

      As to the issue central in this matter -- whether Carlstrom was entitled to

a hearing in the Superior Court, Law Division -- the Appellate Division

determined that Carlstrom “cited to no authority to support his argument that a

hearing is required in matters involving perfunctory licensing applications or

that the court must hear testimony from the Chief who reviewed an

application.” The court specifically found no support for such a hearing from

the statute: “[T]he text of N.J.S.A. 2C:58-4 is clear as to when a hearing is
                                           5
required,” the court stated, citing N.J.S.A. 2C:58-4(e)’s provision for a hearing

upon a denial by the chief police officer or the superintendent. The court

added that “[i]f the superintendent or chief police officer approves an

application and the Superior Court denies the application and refuses to issue a

permit, the applicant may appeal such denial in accordance with law and the

rules governing the courts of this State.”

      Carlstrom petitioned this Court for certification, which we granted on

March 21, 2019. 237 N.J. 186 (2019). On May 6, 2019, we issued a corrected

order, which provided “that the petition for certification is granted, limited to

the issue of whether applicant was entitled to a hearing in the Superior Court

on his application for a permit to carry a handgun.” ___ N.J. ___ (2019). We

also granted amicus curiae status to the Attorney General.

                                        3.

      Two weeks after the corrected order was issued, the AOC promulgated

the Directive, which sets forth “procedures . . . intended to streamline [the

processing of gun permits] and establish uniformity in how the vicinages

handle permits to carry a handgun.” Administrative Directive #06-19 at 1.

The Directive, which was “endorsed by the Conferences of Criminal Presiding

Judges and Criminal Division Managers and approved by the Judicial

Council,” ibid., specifically addresses the central issue in this matter:

                                         6
            Although N.J.S.A. 2C:58-4 does not require the court
            to hold a hearing on a permit to carry application, in a
            majority of counties the court held a hearing if it had
            questions or concerns about the applicant or the
            application. A hearing provides the applicant with an
            opportunity to clear up any questions or concerns that
            the court may have. Also, in those counties that seek
            input from the prosecutor, a hearing will allow the
            applicant to address the prosecutor’s objections.
            Therefore, if a court has any questions regarding the
            applicant or his or her permit to carry application, it
            must hold a hearing to address those questions. The
            court should not simply deny the application. Further,
            the hearing must be held no later than 30 days after
            receipt of the permit to carry application, and the court
            shall make a determination within 14 days thereafter,
            absent extraordinary circumstances. This timeframe is
            sufficient (a) to allow the applicant to expediently
            address the court’s or the prosecutor’s concerns and (b)
            to avoid the delays that can jeopardize the applicant’s
            employment.

            [Id. at 3 (emphasis added).]

                                       II.

                                       A.

      Carlstrom contends he was denied due process when the Law Division

failed to provide notice that it was going to deny his application and denied

him an opportunity to be heard. Carlstrom asserts that this argument is

supported by this Court’s statement that an “applicant may have a hearing

before the County Judge and review of the County Judge’s action may be had




                                       7
in the Appellate Division and, when necessary, in this Court.” Siccardi v.

State, 59 N.J. 545, 554 (1971).

      Carlstrom asserts that the police chief’s approval of his application

remains unrebutted, and the chief’s reasons for approving the application are

inappropriately absent from the record. Therefore, Carlstrom contends,

testimony from the chief before the trial judge was warranted. In support of

this contention, Carlstrom stresses that the chief’s duty is to “cause the

applicant to be thoroughly investigated.” (quoting N.J.A.C. 13:54-2.5).

Carlstrom asserts the trial and appellate courts “ignored the duties of the Chief

to conduct a thorough investigation, ignored any proofs that the Chief may

have as to why he issued the permit, and did not provide the Chief with an

opportunity to be heard.” Carlstrom therefore asks this Court to remand this

matter to the Law Division to provide notice and a hearing on his application

for a permit to carry a handgun.

                                        B.

      The State maintains that the decision to hold a hearing should be left to

the discretion of the Law Division judge. Applying the language of the

Directive, the State contends that if the court has no questions or concerns

regarding an application, it is not necessary to hold a hearing. Thus, the State




                                        8
argues that a hearing should not be required in every case, and applicants are

afforded due process under the current procedure.

                                        C.

      The Attorney General, appearing as amicus curiae, asks this Court to

provide guidance and a formal procedure for the Law Division’s review of

carry-permit applications, in light of the Directive. The Attorney General

suggests that the best course would be for the judge to first determine if an

application appears meritorious on its face and, only if the judge makes that

determination, to then conduct an evidentiary hearing, so long as the judge has

any questions or concerns.

                                       III.

                                        A.

      An applicant can obtain a permit to carry a handgun in New Jersey

through the two-step process provided by N.J.S.A. 2C:58-4. As noted earlier,

the applicant must first apply “to the chief police officer of the municipality in

which the applicant resides, or to the superintendent,” N.J.S.A. 2C:58-4(c),

and then, if approved, “the applicant shall forthwith present it to the Superior

Court,” N.J.S.A. 2C:58-4(d).

      The application itself is subject to many requirements. It “shall be

signed by the applicant under oath and shall be endorsed by three reputable

                                        9
persons who have known the applicant for at least three years preceding the

date of application” and who “shall also certify thereon that the applicant is a

person of good moral character and behavior.” N.J.A.C. 13:54-2.4(a). The

application requires the submission of personal information, N.J.S.A. 2C:58-

4(b), and it

               shall be accompanied by a written certification of
               justifiable need to carry a handgun, which shall be
               under oath and, in the case of a private citizen, shall
               specify in detail the urgent necessity for self-protection,
               as evidenced by specific threats or previous attacks
               which demonstrate a special danger to the applicant’s
               life that cannot be avoided by means other than by
               issuance of a permit to carry a handgun.

               [N.J.S.A. 2C:58-4(c).]

      After investigating the applicant, N.J.A.C. 13:54-2.5, the police chief or

superintendent cannot approve the application unless the applicant first

“demonstrates that he is not subject to any of the disabilities set forth in

[N.J.S.A. 2C:58-3(c)(1) to (10)],” N.J.S.A. 2C:58-4(c); see also N.J.S.A.

2C:58-3(c) (“No person of good character and good repute in the community

in which he lives, and who is not subject to any of the disabilities set forth in

this section or other sections of this chapter, shall be denied a permit to

purchase a handgun or a firearms purchaser identification card, except as

hereinafter set forth.”). The broadest of the restrictions prohibits the issuance

of handgun purchase permits and firearms purchaser identification cards to
                                           10
“any person where the issuance would not be in the interest of the public

health, safety or welfare.” N.J.S.A. 2C:58-3(c)(5).

      In addition to demonstrating that he or she is not subject to one of

N.J.S.A. 2C:58-3(c)’s restrictions, the applicant must also demonstrate to the

police chief or superintendent “that he is thoroughly familiar with the safe

handling and use of handguns.” N.J.S.A. 2C:58-4(c); see also N.J.A.C. 13:54-

2.4(b), (c) (setting forth the evidence necessary to support that demonstration).

      Finally, the applicant must demonstrate to the police chief or

superintendent, through a written certification under oath, that he or she “has a

justifiable need to carry a handgun.” N.J.S.A. 2C:58-4(c). In addition to

specifying “the urgent necessity for self-protection,” ibid., “[w]here possible,

the applicant shall corroborate the existence of any specific threats or previous

attacks by reference to reports of such incidents to the appropriate law

enforcement agencies,” N.J.A.C. 13:54-2.4(d)(1).

      If the application is approved by the police chief or superintendent,

            the applicant shall forthwith present it to the Superior
            Court of the county in which the applicant resides . . . .
            The court shall issue the permit to the applicant if, but
            only if, it is satisfied that the applicant is a person of
            good character who is not subject to any of the
            disabilities set forth in [N.J.S.A. 2C:58-3(c)], that he is
            thoroughly familiar with the safe handling and use of
            handguns, and that he has a justifiable need to carry a
            handgun in accordance with the provisions of
            subsection c. of this section.
                                        11
            [N.J.S.A. 2C:58-4(d).]

      If, however, the police chief or superintendent denies the application, the

applicant “may request a hearing in the Superior Court of the county in which

he resides,” and “[t]he hearing shall be held within 30 days of the filing of the

request.” N.J.S.A. 2C:58-4(e).

      Despite its overarching specificity, the statute is silent as to whether the

applicant is entitled to a hearing when the Law Division denies an application

that was previously granted by the police chief or superintendent. That is the

question at the center of this case.

                                        B.

      The Directive acknowledged the statute’s silence with regard to

procedures accompanying permit denials by the Law Division but recognized

that courts in “a majority of counties” chose to hold “a hearing if [they] had

questions or concerns about the applicant or the application.” Administrative

Directive #06-19 at 3. The Directive approved that practice and made it a

requirement. Stressing that “[a] hearing provides the applicant with an

opportunity to clear up any questions or concerns that the court may have,” the

Directive states that “if a court has any questions regarding the applicant or his

or her permit to carry application, it must hold a hearing to address those

questions. The court should not simply deny the application.” Ibid.
                                        12
      The Directive was promulgated by the Acting Administrative Director of

the Courts at the behest of this Court. See R. 1:33-3 (“At the direction of the

Chief Justice and the Supreme Court, the Administrative Director shall

promulgate a compilation of administrative rules and directives relating to case

processing, records and management information services, personnel,

budgeting and such other matters as the Chief Justice and Supreme Court shall

direct.”). The Directive is an expression of this Court’s constitutionally

granted rule-making authority over all state courts. See N.J. Const. art. VI,

§ 2, ¶ 3 (“The Supreme Court shall make rules governing the administration of

all courts in the State and, subject to the law, the practice and procedure in all

such courts.”); see also In re P.L. 2001, Chapter 362, 186 N.J. 368, 381 (2006)

(“The Supreme Court’s administrative policies are pronounced through Court

opinions, orders, rules, and directives.”).

      The Directive’s mandate means that a hearing must be held whenever the

court contemplates denying a handgun carry-permit that has been approved by

the police chief or superintendent. That mandate is controlling in this case.

Because no such hearing was held here, we remand to the Law Division.

      We provide the following guidance for the conduct of such hearings.




                                        13
                                         C.

      On remand, and pursuant to the terms of the Directive, the Law Division

judge shall issue a notice scheduling a hearing with an accompanying

statement of reasons for its intent to deny the application. Administrative

Directive #06-19 at 3. “[T]he hearing must be held no later than [thirty] days

after receipt of the permit to carry application, and the court shall make a

determination within [fourteen] days thereafter, absent extraordinary

circumstances.” Ibid.

      At the hearing, the applicant should be afforded the opportunity to

proffer reasons why he satisfies the standard and respond to any questions

from the judge. Amendments to the application as well as other evidence not

included in the application may be admitted at the judge’s discretion, such as

evidence pertinent to credibility or key factual issues. If the applicant

conducted informal discussions regarding his application with the police chief

or superintendent, the content of those discussions may be presented to the

judge as may any written conclusions by the reviewing chief or superintendent.

The applicant may request to call the chief or superintendent, at the judge’s

discretion, if the applicant demonstrates a basis for the testimony. Testimony

by individuals such as the applicant and his or her employer may be taken at

the hearing at the judge’s discretion.

                                         14
                                      IV.

      We remand this matter to the Law Division for a hearing pursuant to the

Directive and in accordance with this opinion.



    CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN,
PATTERSON, SOLOMON, and TIMPONE join in JUSTICE FERNANDEZ-
VINA’S opinion.




                                      15